Allowability Notice
Notice of Pre-AIA  or AIA  Status
This is in response to application no. 17/172, 834 filed on February 10, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an image data acquisition unit configured to acquire image data which is data of the image” (in claim 1) “an image processing unit configured to, based on region distribution information which 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraph [0035] and Figure 4 of the current application. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The current invention relates to an apparatus and a method for  projecting an image of an object in an area outside a mobile body, onto a target surface.
Regarding claim 1, Yoneyama (Pub. No. US 2018/0024359 A1), a prior art provided by the applicant in the Information Disclosure Statement (IDS) submitted on 10/19/2021, disclose a display apparatus configured to project an image of an object located in an area outside a mobile body (abstract, ¶¶0059-0060, The projection data generation unit 62 analyzes, by a known image analysis process, the captured image data acquired by the captured image data acquisition unit 61 and generates first projected image data. Specifically, the projection data generation unit 62 detects an obstacle or a dangerous object such as a pedestrian, a power pole, a street tree, or a vehicle accident from the captured image data) onto a target projection 5surface , the target projection surface being set in a cabin of the mobile body ( FIG. 1, windshield 1) and having a first region in which a first wavelength light is reflected (¶0033: An operator of the automobile can visually recognize information such as a picture or a character related to operation by seeing the visible light that is projected to the combiner 2 and reflected) and a second region in which the first wavelength light is transmitted (windshield 1) and in which visible light is emitted by receiving a second wavelength light that is different from the first wavelength light (¶0037-0038: The combiner 2 bonded to the windshield 1 includes a thin film layer of a photochromic compound that is coated on one surface of a base material configured of a transparent resin. ..This photochromic compound is typically colorless and exhibits a rapid color changing characteristic such that the photochromic compound is changed to blue if being irradiated with ultraviolet light of a wavelength…), the 10display apparatus comprising: an image data acquisition unit configured to acquire image data which is data of the image (FIG. 3, ¶0057: a captured image data acquisition unit 61); an image processing unit  (FIG. 3, ¶0059: The projection data generation unit 62 analyzes, by a known image analysis process, the captured image data acquired by the captured image data acquisition unit 61…); 20a light source unit configured to emit light selected from either the first wavelength light or the second wavelength light (¶¶0060-0066: projecting either a visible light or an ultraviolent light based on the brightness level of a detected object); and a projection unit configured to project the image formed by the emitted light onto the target projection surface (¶¶0062, 0065: projecting to the combiner 2 either visible light or ultraviolet light based on image data).
In the same field of endeavor, Kuhlman et al. (Pub. No. US 2014/0036075 A1) describes a system configured to project an image onto a windshield of a vehicle, that includes a light 
However, applicant uniquely claimed a distinct feature in the instant invention, which is not found in the cited prior arts, either singularly or in combination. The feature is “…an image processing unit configured to, based on region distribution information which is information about a distribution of 15the first and the second regions, generate projection image data by performing, on the image data, image conversion processing including color conversion in which the first wavelength light is selected for a pixel corresponding to the first region and the second wavelength light is selected for a pixel corresponding to the second region,” as recited in claim 1 and similarly recited in claim 8.
Dependent claims 2-7 are allowed by virtue of their dependency from allowed claim 1. 
The following prior arts: Walck et al. (US 20040070551 A1), Hitschmann (US 20070279755 A1), Labrot (US 20110073773 A1) and Kasai  (US 20110317273 A1) are cited as relevant prior arts. The pertinent prior arts fail to teach the above identified unique feature of the independent claims 1 and 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488